Fourth Court of Appeals
                               San Antonio, Texas
                                    December 7, 2018

                                   No. 04-18-00796-CR

                                Victor N. CERVANTES,
                                        Appellant

                                            v.

                                  The STATE of Texas,
                                        Appellee

                From the 187th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2017CR11119
                        Honorable Joey Contreras, Judge Presiding


                                     ORDER
       The Appellant’s Request for Extension of Time to File an Amended Certification of
Right to Appeal is GRANTED IN PART. The appellant’s response is due no later than January
7, 2019.




                                                 _________________________________
                                                 Rebeca C. Martinez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 7th day of December, 2018.



                                                 ___________________________________
                                                 Keith E. Hottle
                                                 Clerk of Court